Citation Nr: 0708473	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  98-08 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUE

Whether the VA erred in the calculation of the appellant's 
countable income for purposes of payment of VA dependency and 
indemnity compensation (DIC).



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel





INTRODUCTION

The veteran served on active duty from February 1988 to 
December 1990.  The veteran died in May 1991.  The appellant 
is his mother.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 1997 decision in 
which the RO advised the appellant that DIC benefits were 
reduced effective February 1, 1993.  In October 1997, the 
appellant filed a notice of disagreement (NOD).  A statement 
of the case (SOC) was issued in May 1998, and the veteran 
filed a substantive appeal (via a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in May 1998.

In January 2001, the Board remanded this matter to the RO for 
further action.  After accomplishing the requested action, 
the RO continued the denial of the claim on appeal (as 
reflected in a November 2006 supplemental SOC (SSOC)) and 
returned the matter to the Board for further appellate 
consideration.

Having fully reviewed the record, the Board has 
recharacterized the issue on appeal, as indicated on the 
first page of this decision, to more accurately reflect the 
nature of the RO's action, the appellant's claim, and the 
fact that, as explained below reduction in the appellant's 
DIC rate occurred.  For these reasons, the appellant is not 
prejudiced by the Board's action in this remand.  




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The appellant reported that she had no income in 1993, 
when in fact, she received unearned income that year.

3.  The appellant failed to provide income information for 
the years 1994 to 1997, as requested by the VA; 

4.  VA did not err in the calculation of countable income for 
purposes of payment of DIC benefits to the appellant.


CONCLUSION OF LAW

The RO correctly determined the appellant's countable income 
for the purpose of payment of DIC benefits for the period 
from 1993 to 1997.  38 U.S.C.A. §§  1310, 1315, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.25, 3.102, 3.251 (2006)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

Considering the claim on appeal in light of the duties 
imposed by the VCAA and its implementing regulations, the 
Board finds that all notification and development action 
needed to fairly adjudicate the claim has been accomplished.

In September 1997, the RO, the RO sent the appellant a pre-
rating notice letter informing her of the proposal to reduce 
her DIC benefits because her family income for the year 1993 
was more than originally reported.  She was advised that the 
additional income would be projected for the years 1993 to 
the present and that she should provide additional evidence, 
including bank statement or tax returns showing unearned 
income for the years 1994 to the present.  She was further 
advised of the rate of her DIC benefits.  By letter dated in 
October 2001, the appellant was requested to submit copies of 
bank statement for the period 1994 to the present in order 
for the RO to determine her proper income for VA benefits 
purposes for the years 1994 to the present.  It was indicated 
that if no reply was received within 60 days, a determination 
concerning her countable income for VA benefits purposes will 
be made based on the available evidence.  By letter dated in 
August 2006, the RO again advised the appellant of the 
evidence needed to support her claim, to include copies of 
bank statements for the period from 1994 to the present.  
After each letter, the appellant was afforded full 
opportunity to respond.  Thus, the Board finds that the 
appellant has received sufficient notice of the information 
and evidence needed to support the claim on appeal, and has 
been afforded ample opportunity to submit such information 
and evidence. 

The August 2006 letter also discussed VA's responsibility to 
obtain evidence or assist in obtaining evidence, and provided 
contact information in case of questions.  The letter 
provided notice that VA would make reasonable efforts to help 
the appellant get evidence necessary to support her claim, 
such as relevant Federal record and records not held by a 
Federal agency, if she gave it enough information, and, if 
needed, authorization, to obtain them.  The letter further 
specified what records VA was responsible for obtaining, to 
include Federal records, and the type of records that VA 
would make reasonable efforts to get. Additionally, she was 
advised to furnish any evidence that she had in her 
possession that pertained to her claim.  The Board thus finds 
that the August 2006 letter satisfies the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
claimant of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained above, all four content of notice requirements have 
been met in this appeal.  

As indicated above, in the matters now before the Board, the 
documents substantially meeting the VCAA's notice 
requirements (addressed above) were provided to the appellant 
before and after the rating action on appeal.  However, the 
Board finds that, in this appeal, any delay in issuing 
section 5103(a) notice was not prejudicial to the appellant 
because it did not affect the essential fairness of the 
adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  As indicated above, the RO gave 
the appellant notice of what evidence she was required to 
submit, and she was afforded an opportunity to submit 
information and/or evidence pertinent to her claim.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); see also Mayfield v. Nicholson, No. 02-1077, at 7 
(Vet. App. Dec. 21, 2006) (rejecting the argument that the 
Board lacks authority to consider harmless error).

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant.  The RO requested that the appellant 
provide additional evidence that she has not provided.  
Moreover, the appellant has not identified, and the record 
does not otherwise indicate, any existing, pertinent evidence 
that can be obtained in this case.  The record also presents 
no basis for further development to create any additional 
evidence to be considered in connection with the claim herein 
decided.  

Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.


II.  Analysis

DIC is payable to the surviving spouse, children, and parent, 
of veterans who die after December 31, 1956, provided the 
veteran was discharged or released from active service under 
conditions other than dishonorable, death was due to a 
service-connected or compensable disability, or the veteran 
died while in active service.  38 U.S.C.A. § 1310 (West 
2002).  The amount payable is reduced by an amount, as 
determined by the Secretary, based on the parent's annual 
income.  38 U.S.C.A. § 1315(b)(1) (West 2002).  Basic 
entitlement exists if, among other things, the parent's 
income is not in excess of the applicable maximum benefit 
rate specified in 38 U.S.C.A. § 1315; 38 C.F.R. § 3.25.  
Payments of any kind from any source shall be counted as 
income for the calendar year in which received unless 
specifically excluded.  38 C.F.R. § 3.251(b).

If there is only one, unremarried, parent, who does not live 
with the veteran's spouse, the monthly rate specified in 38 
U.S.C 1315(b)(1), as increased from time to time under 38 
U.S.C. 5312, is reduced by $.08 for each dollar of such 
parent's countable annual income in excess of $800.  No 
payments of DIC may be made under this paragraph, however, if 
such parent's countable annual income exceeds the amount 
specified in 38 U.S.C. 1315(b)(3), as increased from time to 
time under 38 U.S.C. 5312, and no payment of DIC to a parent 
under this paragraph may be less than $5 a month. 38 C.F.R. § 
3.25 (2003).

In a March 1993 letter, the RO advised the appellant that her 
DIC benefits were amended and that the award action was based 
on her report of no countable income from February 1, 1992.  

In November 1993, the appellant submitted an DIC Parents' 
Eligibility Verification Report (EVR) indicating that she had 
no income.  

In September 1997, the appellant was notified of the proposal 
to reduce her DIC benefits, effective on February 1, 1993, on 
the basis of previously unreported income.  It was indicated 
that it was proposed to project her unearned income for the 
years 1993 to the present.  She was advised that if this was 
incorrect, she should submit a statement indicating the 
correct income for the years 1994 to the present.  She was 
also advised that if the income reported was incorrect, she 
could furnish copies of bank statements or tax returns 
showing interest income for the years 1994 to the present.  

In September 1997, the appellant submitted a statement 
indicating that she agreed with the proposed action in the 
September 1997 RO letter, to decrease the possibility of an 
overpayment.  

In an October 1997 statement, the appellant acknowledged the 
unearned income and indicated that she was not aware that she 
was required to report that income.  No additional evidence 
was provided by the appellant.

By letter dated in November 1997, the RO advised the 
appellant that her DIC award was amended based on the receipt 
of income in 1993 not previously reported.  It was indicated 
that the monthly rate of her benefits were to be as follows:  
$258 (effective February 1, 1993), $265 (effective December 
1, 1993), $273 (effective December 1, 1994), $281 (effective 
December 1, 1995), and $290 (effective December 1, 1996).  
These monthly rates are payable on the basis of annual income 
less than $800.  See 38 C.F.R. § 3.25; M21-1, Part I, 
Appendix B.

In March 1998, the RO advised the appellant again that she 
should submit bank statement from the years 1993 to 1997.  
She was advised that her benefits would not be adjusted 
unless evidence was submitted regarding income received 
during those years.  By letter dated in October 2001, she was 
again advised to submit evidence in the form of bank 
statements.

In a December 2001 letter, the RO indicated that unearned 
income should be charged for the period from February 1,1993 
and February 1, 1994.

After a full review of the records, including the statements 
of the appellant, the Board concludes RO did not err in 
determining that the unearned income received in 1993 was 
countable for purposes of calculating payment of DIC 
benefits.  As noted above, the appellant was paid DIC 
benefits from February 1993 to November 1997 on the basis 
that she had reported no countable annual income during the 
time in question.  However, she in fact had additional 
unearned income in 1993, which the VA was not aware of until 
1997, on the basis of an IRS income verification match.  Upon 
receiving notice of that income, the RO advised the appellant 
to fully report income and that the 1993 income would be 
considered as recurring for the years 1993 to 1997 unless she 
indicated otherwise.  She has failed to provide any 
information regarding her income for those years, despite 
repeated requests by the RO for additional income 
information.  Therefore, the RO has no information to the 
contrary regarding the unearned income for those years.  On 
this basis of the known information, the RO correctly 
determined that the previously unearned income received in 
1993 is countable for purposes of her DIC benefits.

The Board notes that it is the responsibility of the benefits 
recipient to notify VA of all circumstances that will affect 
entitlement to receive the rate of the benefit being paid, 
and such notice must be provided when the recipient acquires 
knowledge that her income has changed.  See 38 C.F.R. §§ 
3.277, 3.660(a)(1).  

The record reflects that the RO initially indicated that it 
would attribute the unearned income received in 1993 for each 
year up to 1997, unless she provided correct income amount 
for those years.  Subsequently the RO determined that the 
income should be countable for a one year period.  The 
evidence reflects that during the period in question, even 
with the additional unearned income, the appellant's income 
was well below the minimum $800 level for purposes of 
determining her monthly DIC rate.  Although the RO initially 
advised the appellant that the unreported receipt of income 
could lead to a reduction in DIC rate, the record indicates 
that the rate of her DIC benefits remained unchanged for the 
entire period in question, as reflected in the RO's November 
1997 notice letter which details the appellant's monthly DIC 
amounts.  The amount of the unearned income was simply not 
enough to have an actual effect on her monthly payment at any 
time during the period in question.  

In any event, specifically as regards the matter under 
consideration, the Board finds that, based on the appellant's 
failure to submit evidence to the contrary, the RO correctly 
counted the unearned income in calculating her countable 
income for DIC benefits purposes.  As such, the appeal must 
be denied. 


ORDER

The appeal is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


